Citation Nr: 0833900	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from December 28, 2000?

2.  Entitlement to service connection for an irritable bowel 
syndrome and ulcer. 


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Winston-Salem, 
North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a July 2003 rating decision VA granted entitlement to 
service connection for post traumatic stress disorder, and 
assigned a 30 percent rating effective December 28, 2000.  VA 
also denied entitlement to service connection for irritable 
bowel syndrome and an ulcer.  Notice of this decision was 
issued to the veteran on July 18, 2003.

On July 19, 2004, the veteran filed a notice of disagreement.  
While he did not specify the issues he disagreed with, his 
language is clear that he disagreed with the rating decision 
entered.  Hence, he appealed both the initial rating 
assigned, as well as the denial of entitlement to service 
connection.  EF v. Derwinski, 1 Vet.App. 324, 326 (1991) 
(VA's statutory duty to assist must extend liberal reading to 
include issues raised in all documents or oral testimony 
submitted prior to the Board decision.)

Contrary to the RO's determination that the July 2004 notice 
of disagreement was untimely, VA regulations provide that, 
absent evidence of a postmark, it is presumed that any 
written document required to be "filed within a specified 
period of time," was mailed 5 days prior to the actual 
receipt of the document by the RO, excluding Saturdays, 
Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306 
(2007).  There is no evidence of a postmark.  Hence, because 
the document is date stamped as received on July 19, 2004, it 
is presumed to have been mailed on July 14, 2004.  
Accordingly, the veteran has filed a timely appeal to the 
July 18, 2003 notice of the July 2003 rating decision.  
Therefore, inasmuch as the question what evaluation is 
warranted for post traumatic stress disorder was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the doctrine 
announced in Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) applies.

Turning then to the evidence the July 2004 Form 21-4138 
informed VA of treatment records of Dr. Edwin Hoeper, dating 
from May 2002, and he asked that they be obtained.  
Unfortunately, no effort has been conducted to secure those 
records.  Hence, further development is required.

Finally, given the disparity between the global assessment of 
functioning scores assigned by the October 2005 VA examiner 
and by Dr. Hoeper in April 2005, a new examination is in 
order. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to obtain the 
names and addresses of all medical care 
providers who treated the veteran for PTSD 
since December 2000.  After securing the 
necessary release, AMC/RO should obtain all 
identified records to include those 
prepared by Dr. Hoeper.

2.  After the above development is 
complete, and regardless whether additional 
records are obtained or not, the AMC/RO 
should arrange for the veteran to have a VA 
psychiatric evaluation to determine the 
severity of his post traumatic stress 
disorder.  All indicated tests should be 
undertaken and all clinical findings should 
be reported in detail.  The claims folder 
must be made available to the examiner for 
review prior to the examination.  The 
psychiatrist is to specifically evaluate 
and comment on the veteran's ability to 
obtain and maintain substantially gainful 
employment and personal relationships.  A 
global assessment of functioning score 
specifically related to the post traumatic 
stress disorder must be assigned and the 
score fully explained.  If it the score is 
significantly different than other scores 
or medical reports on file, a full 
explanation of the reason therefore should 
be set forth.  The examiner should also 
endeavor to determine whether other 
acquired psychiatric symptomatology is 
attributable to the veteran's post 
traumatic stress disorder, i.e., panic and 
dysthymic disorder.  If the examine is 
unable to determine whether any other 
mental disorder is causally linked to the 
veteran's post traumatic stress disorder, 
that should be stated in the examination 
report.

3.  The veteran is hereby notified that it 
is his responsibility to report for any VA 
examination, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
In assessing the veteran's claim, the AMC/RO 
should evaluate the claim since the 
effective date of service connection, that 
is, December 28, 2000.  If the claim is not 
granted to his satisfaction, send him and 
his representative, if any, a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

6.  The RO should issue a statement of the 
case to the veteran and his representative 
on the issue of entitlement to service 
connection for irritable bowel syndrome and 
an ulcer.  They should also be informed of 
the requirements to perfect an appeal with 
respect to this issue.  If and only if the 
veteran perfects an appeal with respect to 
this matter, the RO should ensure that any 
indicated development is completed before 
the issue is certified to the Board.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

